Citation Nr: 0325063	
Decision Date: 09/25/03    Archive Date: 10/02/03

DOCKET NO.  00-07 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for arthritis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel

INTRODUCTION

The veteran had active military service from July 1959 to 
June 1962.  

In an April 1988 rating decision, the RO denied the veteran 
service connection for arthritis as a residual of an allergic 
reaction to penicillin.  The veteran was notified of the 
decision in May 1988.  He did not appeal the decision and 
under the law it became final.  

The present matter arises before the Board of Veterans' 
Appeals (Board) on appeal from a December 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Roanoke, Virginia.  In that decision, the RO 
denied service connection for arthritis as a residual of an 
allergic reaction to penicillin.  

In the December 1999 rating decision, the veteran's claim was 
denied on the merits, without a finding as to whether new and 
material evidence had been presented.  The Board is required 
to first consider whether new and material evidence had been 
presented before the merits of claim can be considered; and 
the Board can make an initial determination as to whether 
evidence is "new and material."  See Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001).  

While the RO has not adjudicated the issue of new and 
material evidence, the Board's decision is favorable to the 
veteran on that issue.  As such, the Board's consideration of 
the issue of whether new and material evidence has been 
presented in the first instance does not prejudice the 
veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The 
Board's decision on the merits does not prejudice the 
veteran, because the RO has already adjudicated the claim on 
that basis.

Additionally, in a December 2000 rating decision the RO 
denied, among other things, entitlement to secondary service 
connection for a right orchiectomy and entitlement to special 
monthly compensation based on anatomical loss of a creative 
organ.  The veteran appealed the decision with respect to 
those issues.  In a January 2002 rating action the RO granted 
service connection for a right orchiectomy, and also granted 
special monthly compensation for anatomical loss of a 
creative organ.


FINDINGS OF FACT

1.  In an April 1988 rating decision, the RO denied service 
connection for arthritis as a result of a reaction to 
penicillin.  The veteran did not appeal that decision and 
under the law the decision became final.  

2.  The evidence introduced into the record since the April 
1988 rating decision, is not cumulative of evidence 
previously considered, or does bear directly and 
substantially upon the specific matter under consideration, 
and is, by itself or in connection with evidence previously 
assembled, so significant that it must be considered in order 
to fairly decide the merits of the claim.  

3.  Arthritis has not been associated with a disease or 
injury in service, and arthritis was not demonstrated within 
one-year after service.  


CONCLUSIONS OF LAW

1.  The evidence submitted since the previous final decision 
is new and material, and the veteran's claim of entitlement 
to service connection for arthritis as a residual of an 
allergic reaction to penicillin is reopened.  38 U.S.C.A. 
§§ 5108, 7104(b), 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 
3.156(a) (2001).

2.  Arthritis was not incurred in or aggravated by active 
service, or manifested within one year of service.  
38 U.S.C.A. §§ 1101,1112, 1113, 1131, 1133, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), was signed into law during the 
course of this appeal.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  In addition, 
regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2003).

They require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  

Nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C. § 5103A(f).

Prior to the RO's most recent consideration of the issue on 
appeal, VA amended its regulations to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits or who attempts to reopen a previously denied 
claim.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  

Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), the provisions of the regulatory changes 
merely implement the VCAA and do not provide any rights other 
than those provided by the VCAA.  The provisions implementing 
the VCAA are applicable to any claim for benefits received by 
VA on or after November 9, 2000, as well as to any claim 
filed before that date but not decided by VA as of that date.  
66 Fed. Reg. 45,620, 45,629.

The amended definition of new and material evidence, to be 
codified at 38 C.F.R. § 3.156(a), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  It does not apply to the veteran's claim to reopen, 
which was received prior to August 29, 2001.  

The second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), which relate to the assistance VA will 
provide to a claimant trying to reopen a finally decided 
claim, provide rights in addition to those provided by the 
VCAA.  Because VA has no authority to make these provisions 
retroactively effective, they are applicable on the date of 
the rule's final publication, August 29, 2001.  
66 Fed. Reg. 45,620, 45,629.  They are not applicable to the 
veteran's claim to reopen, which was received before that 
date.

In a March 2001 letter, the RO notified the veteran of the 
VCAA and the evidence he needed to substantiate his claim and 
what evidence VA would obtain and what evidence he was 
responsible for obtaining.  VA has thereby met its obligation 
to notify the veteran of the evidence needed to substantiate 
his claim and of the evidence he was responsible for 
obtaining.  See Charles v. Principi, 16 Vet. App. 370 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The VCAA requires that VA afford the claimant an examination 
or obtain a medical opinion when there is a competent 
evidence that a claimant has a current disability, or 
persistent or recurrent symptoms of a disability; there are 
indications that the disability may be associated with active 
service; and the record is insufficient to decide the claim.  
38 U.S.C.A. § 5103A(d).  The veteran was provided a VA 
examination in September 1999.  

In January 2003 the Social Security Administration (SSA) 
notified the RO that the medical records associated with the 
veteran's award of benefits from that agency were no longer 
available.  Additionally, in August 2003, the veteran 
informed the RO that VA medical records he had identified 
during his RO hearing in November 2002 did not pertain to his 
claim for service connection for arthritis but were 
associated with a claim for service connection for a back 
disorder.  

At the veteran's hearing, the decision review officer offered 
to undertake additional steps to obtain records of the 
veteran's service in reserve and National Guard units.  The 
decision review officer undertook those steps.

Under the VCAA "the Secretary shall make reasonable efforts 
to obtain relevant records (including private records) that 
the claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain."  38 U.S.C.A. § 5103A(b) 
(West 2002).  If, after making reasonable efforts to obtain 
any records the RO is unable to secure same, VA will provide 
oral or written notice of that fact.  The notice will must 
contain the following information: (i) identify the specific 
records VA is unable to obtain; (ii) briefly explain the 
efforts that VA made to obtain those records; (iii) describe 
any further action to be taken by VA with respect to the 
claim; and (iv) provide notice that the claimant is 
ultimately responsible for providing the evidence.  38 C.F.R. 
§ 3.159(e) (2003). 

The veteran has not been provided notice that his medical 
records from SSA are not available.  The Board notes that it 
appears that most if not all of the veteran's treatment post 
service for his arthritis has occurred at VA medical 
facilities.  Those records have been associated with the 
claims file.  Furthermore, during his RO hearing the veteran 
testified that since his period of active duty, no medical 
doctor had linked his arthritis to service.  The evidence 
associated with SSA records therefore, if available, would 
not provide a nexus opinion between the veteran's arthritis 
and service.  As such, the lack of notice to the veteran 
regarding the unavailability of his SSA records is not 
prejudicial given that the records could not aid in 
substantiating the veteran's claim.  Bernard, supra.  

Legal Criteria

Generally, a claim that has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  
The exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  

New and material evidence, for purposes of this decision, is 
defined as evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration; which is neither 
cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  The evidence which 
must be considered in determining whether there is a basis 
for reopening the claim is that evidence added to the record 
since the last disposition in which the claim was finally 
disallowed on any basis.  See Evans v. Brown, 9 Vet. App. 
273, 284 (1996).  

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury or disease during such service.  38 U.S.C.A. § 1131; 
38 C.F.R. §§ 3.303(a), 3.304.  

In addition, service connection for arthritis may be 
established based upon a "presumption" that it manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 U.S.C.A. §§ 1112, 
1133; 38 C.F.R. §§ 3.307, 3.309.  

Analysis

In the April 1988 decision, the RO denied the claim on the 
basis that arthritis and arthralgias noted in service were 
acute and transitory, and that any post-service degenerative 
disorder was not related to service.

In September 1999 the veteran underwent a VA joints 
examination.  He was diagnosed with multiple degenerative 
joint disease.  In December 1999, the examiner offered an 
opinion as to the etiology of the veteran's degenerative 
joint disease.  The Board finds the opinion constitutes 
competent medical evidence with respect to the onset of the 
veteran's degenerative joint disease.  This evidence is not 
cumulative or redundant of the evidence previously of record.  
Moreover, it is so significant that it must be considered to 
fairly decide the merits of the veteran's claim.  
Accordingly, it is new and material and the claim is 
reopened.  

Merits

With respect to a merits analysis, a review of the veteran's 
service medical records  reflects an entrance medical 
examination in July 1959.  On clinical evaluation, there were 
no complaints, findings, or diagnoses associated with joint 
pain or arthritis.  

In June1960 the veteran underwent a right inguinal hernia 
repair.  A hospital summary, for hospitalization from July 15 
to July 28, 1960, notes the veteran's admission for painful 
swollen feet of eight hours duration.  The summary reflects 
the veteran's reported history that after two to three days 
post-hernia repair he developed a fever of 104 degrees.  The 
cause was determined to be tonsillitis/pharyngitis.  The 
veteran reported being given penicillin and that he did not 
experience rash or joint pain.  He redeveloped a fever 10-15 
days following his hernia procedure for which he was again 
given medication, and was later discharged from the hospital.  

The July 1960 hospital summary also notes that there was not 
a report by the veteran of prior swelling of the feet, muscle 
weakness, or arthralgia.  During his hospitalization the 
veteran complained of multiple joint pain, but clinical 
evaluation revealed no evidence of heat, tenderness, swelling 
or limitation of motion.  Radiographic study of the veteran's 
ankles was negative as were other diagnostic tests.  A regime 
of prednisone was given to the veteran and the aches and 
pains diminished rapidly and he was discharged without 
complaints.  The summary notes that there was a question as 
to the final diagnosis, although the veteran was felt not to 
have a collagen disease.  It was noted that the veteran could 
possibly have an early rheumatoid arthritis or palindromic 
rheumatism, although the diagnosis could not be made with 
certainty.  The diagnosis was arthritis and multiple 
arthralgias probably due to drug sensitivity.  

A summary of hospitalization from August 4, 1960, to August 
15, 1960, shows that on admission, a physical evaluation 
revealed the veteran to have some crepitus, tenderness and 
swelling in various joints.  The day following admission, the 
veteran's joints reportedly no longer revealed any objective 
findings of joint disease.  There were none identified during 
his remaining period of hospitalization.  It was noted that 
he had continued to have multiple functional complaints 
without objective or chemical evidence of inflammatory 
disease.  

The summary noted in conclusion that the veteran's 
symptomatology was almost entirely functional.  It was also 
noted that if recurrent joint symptoms occurred, objectively, 
which would not be unusual with a patient having delayed 
sensitivity phenomenon to penicillin like the veteran, it was 
recommended that antihistamines be used in high doses plus 
salicylate.  Steroids were not recommended unless the 
veteran's condition became serious enough to warrant their 
use.  Furthermore, the physician noted that he saw no 
advantage in placing the veteran on limitation in his duty 
status or in profiling since this would reportedly on serve 
to enhance the functional factors which were obviously 
present.  The summary's diagnosis was hypersensitivity 
reaction due to penicillin, delayed, manifested by migratory 
polyarthralgia.  

A clinical record cover sheet, dated August 15, 1960, 
reflects the veteran's assignment to duty.  

A separation medical examination dated in May 1962 does not 
reflect complaints or findings of swollen or painful joints.  

On VA examination in December 1972, the veteran's 
musculoskeletal system was reported as being normal, and 
there were no complaints of joint pain.  

Clinical records dated in December 1987 reflect the veteran's 
complaints of joint pain and stiffness for 20 years.  The 
assessments note arthritis and possible chronic 
arthritis/degenerative joint disease.  

A June 1988 mental health clinic note reflected the veteran's 
complaint of degenerative joint disease, which he related to 
service and an allergic reaction to penicillin.  Clinical 
records dated in June 1996 and July 1997 document the 
veteran's complaints of knee pain and a diagnosis of 
arthritis/degenerative joint disease.  

The veteran underwent a VA examination in September 1999.  He 
reported his medical history with respect to treatment in 
service, and that he had continued to have on again and off 
again joint pain since service, particularly in his knees, 
shoulders, and low back.  Following a clinical evaluation, 
the examiner's diagnosis noted that the veteran complained of 
generalized aches and pain in both knees, hips, shoulders and 
lumbosacral spine.  Range of motion of these joints was 
normal, and X-rays had revealed minimal degenerative joint 
disease.  

In December 1999, the examiner offered an opinion that it was 
"very highly unlikely" that the veteran's arthritis was 
secondary to treatment with penicillin.  There was no 
evidence in the medical textbooks that that penicillin could 
precipitate any kind of arthralgia or arthritis.  It was the 
opinion of the examiner that the veteran had developed 
degenerative joint disease in recent years, and it did not 
start back in 1960 following the veteran's right hernia 
surgery.  

Clinical records dated in February 2000 and January 2001 
reflect continued complaints of joint pain and a diagnosis of 
arthritis.  

In November 2002, the veteran testified before a Decision 
Review Officer at the VARO in Roanoke.  The veteran reported 
that a military physician had told him that he would develop 
early arthritis due to his reaction to penicillin.  The 
veteran stated that he had never had any symptoms of joint 
pain or arthritis prior to his treatment with penicillin in 
service.  Furthermore, the veteran testified that he remained 
on light duty for the remaining three years of his 
enlistment, and that when he returned home following service, 
his family told him he was stiff and walked like an old man. 
He stated that since service, no physician had related his 
joint pain to service.  

The evidence in favor of the claim includes the July 1960 
hospital summary confirming treatment for possible arthritis 
and arthralgia due to an allergic reaction to penicillin, the 
August 1960 hospital summary reflective of a review of the 
veteran's treatment in July 1960 and a diagnosis of delayed 
hypersensitivity reaction due to penicillin manifested by 
migratory polyarthralgia, and post-service findings of 
degenerative joint disease.

The evidence against the claim includes the veteran's 
separation medical examination, which does not reveal 
complaints or findings of arthritis or joint pain.  The first 
documented post-service treatment for joint pain occurred in 
1987, some 25 years following service.  Furthermore, the VA 
examiner essentially concluded that the current arthritis was 
unrelated to penicillin or any other incident of service.  
There is no other post-service evidence linking the current 
arthritis to service, or showing that it was present within 
the one-year presumptive period.  

While the veteran has testified that a military doctor 
informed him that he would continue to have problems with 
arthritis following his treatment with penicillin, "what a 
physician said and the layman's account of what he 
purportedly said, filtered as it was through a layman's 
sensibilities is simply too attenuated and inherently 
unreliable to constitute medical evidence.  Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995).  

Similarly the veteran is not competent to render an opinion 
that current arthritis is related to penicillin use in 
service.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (a 
lay person is not competent to render an opinion as to 
medical causation).

The veteran has also testified to a continuity of 
symptomatology since service.  However, this history must be 
viewed in light of the lack of any complaints in the service 
medical records after August 1960.  On the December 1972 VA 
examination the veteran did not report a continuity of 
symptomatology, the musculoskeletal system was found to be 
normal.  Further, the VA examiner concluded in 1999, that the 
veteran's arthritis was of recent onset.  

While a link between a joint disorder and penicillin use was 
suspected in service, this evidence is outweighed by the VA 
examiner's opinion, which was the product of a review of the 
service and post-service record and current medical 
literature.  The in-service opinions were equivocal.  The 
veteran's subsequent return to duty without additional 
findings in service, also suggests that the penicillin use 
did not lead to a chronic disability.  

Therefore, the Board concludes that the evidence against the 
claim outweighs the evidence in favor.  As such, the Board 
must deny the claim.



ORDER

New and material evidence having been presented, the claim 
for service connection for arthritis is reopened.  

Entitlement to service connection for is denied.  



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



